Case: 15-50490      Document: 00513384642         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50490
                                  c/w No. 15-50493
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                         February 17, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JOSE PABLO BARTOLO-GUERRA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CR-20-1
                             USDC No. 1:15-CR-52-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgments in criminal cases, Jose Pablo Bartolo-Guerra
raises an argument that is foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 228, 235 (1998), which held that convictions used to enhance a
sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment.
The motion for summary affirmance is GRANTED, the alternative motion for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50490    Document: 00513384642     Page: 2   Date Filed: 02/17/2016


                                 No. 15-50490
                               c/w No. 15-50493

an extension of time to file a brief is DENIED, and the judgments of the district
court are AFFIRMED.




                                       2